Exhibit 99.1 Confidential Document May 7, 2013 RESPECT YOUR UNIVERSE, INC. STRATEGIC DIRECTION FOR GROWTH 2 FORWARD LOOKING STATEMENTS This presentation contains forward-looking statements.Forward-looking statements are statements that relate to future events or future financial performance.In some cases, you can identify forward-looking statements by the use of terminology such as “may”, “should”, “intend”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “project”, “predict”, “potential”, or “continue” or the negative of these terms or other comparable terminology.These statements speak only as of the date of this presentation. This presentation may also contain future oriented financial information (“FOFI”) within the meaning of applicable securities laws. The FOFI has been prepared by our management to provide an outlook of our activities and results and may not be appropriate for other purposes. The FOFI has been prepared based on a number of assumptions. The actual results of operations of our company and the resulting financial results may vary from the amounts set forth herein, and such variation may be material. Our management believes that the FOFI has been prepared on a reasonable basis, reflecting management’s best estimates and judgments. Any FOFI in this presentation is made as of 5/7/13 and is based upon the information available to us as of that date. Examples of forward-looking statements made in this presentation include statements pertaining to, among other things: (1) our estimated 2013 productivity statistics for our Las Vegas store; (2) estimates and statistics of our retail store expansion model; (3) our location strategy; (4) our mobile store connecting 85+ million millennials to our message and brand; (5) the estimated capital requirements for our retail store expansion strategy, including the number of retail stores we anticipate to have and the estimates of the costs, sales, margin, return on investment, and cash required for those stores; and (6) our timeline. The material assumptions supporting these forward-looking statements include, among other things: (1) our ability to obtain any necessary financing on acceptable terms; (2) timing and amount of capital expenditures; (3) our management team’s ability to implement our business plan; and (4) general economic and financial market conditions. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including:(1) changes in general economic or market conditions that could impact consumer demand for our products; (2) consumers may not be receptive to our product lines; (3) our ability to effectively implement our strategies and business plans; (4) our need for and ability to obtain necessary financing on acceptable terms; (5) the timing and amount of capital expenditures; (6) our ability to enforce our intellectual property rights; (7) our ability to retain the services of our senior management and key employees; (8) our ability to sell excess inventory; (9) increased costs of producing our products; and (10) general economic and financial market conditions. These risks, as well as risks that we cannot currently anticipate, could cause our, or our industry’s, actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance. Except as required by applicable law, including applicable securities laws, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Investors should read the risk factors disclosure in our registration statements and other periodic reports filed from time-to-time with the Securities and Exchange Commission at www.sec.gov and with the Canadian securities regulators at www.sedar.com, and should only base an investment decision on information contained in such publicly filed reports. 3 -About Respect Your Universe -Product -Las Vegas Flagship Store -OmniChannel: Retail Development & Growth -Financial Requirements TABLE OF CONTENTS 04 07 12 16 23 4 ABOUT US Respect Your Universe specializes in men’s and women’s performance apparel for the athletic minded consumer. Crafted from organic and/or recycled materials, products are constructed for performance, comfort and style. Our brand is based on respect, strength and sustainability. 5 CONSUMER TRENDS • Versatility and Functionality • Fashion Forward •Technically Infused products •Sports Specific Emphasis • Accessories 6 CONSUMER TRENDS Nielsen Survey, March 27, 2012; 28,000 online respondents, 56 countries • Barrons, 28, 2013 Prefer to Buy From Companies That “Give Back” Female and Under 40 Think Companies Should Support the Environment Use Mobile Banking Invest in Companies that “Give Back” Own Smartphones and Use Facebook Earn $40,000+ Went to College 2+ Years 66% 65% 66% 28% 59% 70% 70% 75% Millennials 18-35 years old, US 85 Million* 7 • Fit (Size & ConsistencyThroughout Line) •Sustainable Content / Cost Ratio •Innovative Cohesive Apparel Line • Maximize Value PRODUCT ATTRIBUTES & INNOVATIONS 8 PRODUCT ATTRIBUTES & INNOVATIONS Allure Slim Pant Allure Regular Pant Allure X-Long Tight Allure Cropped Tight Allure Shorts 9 PRODUCT ATTRIBUTES & INNOVATIONS Alarm colored, branded back neck tape ties into “Fire Within” marketing story High quality 3D heat transfer logo Asymmetric reflectivity on shoulder Asymmetric reflectivity on back forming the signature “v” shape present throughout the line 10 PRODUCT ATTRIBUTES Tanto Compression Short-Sleeve Tanto Compression Short Tanto Compression Long-Sleeve 11 MERCHANDISE •Highly Focused SKU Count • Development of Key Styles • Color Multipliers (1 Style, 5 Colors) • Story by Category 12 LAS VEGAS STORE 2013 PRODUCTIVITY * Sales Sales Per Square Foot Gross Profit Gross Margin Break Even EBITDA -$600,000+ -$385+ -$370,000 -63% -November 2013 * The information presented above includes estimates that are based on the best information available to the Company at the time of this presentation. 13 RETAIL STORE EXPANSION MODEL: ONE STORE* MODEL STORE Size Build Out Cost Per Square Foot (less TI) Year 1: Sales Per Square Foot PRE-OPENING COSTS Total Cost (build out + inventory) TI Dollars Net Cost OPENING Sales Gross Profit Gross Margin Operating Cash Needed Until Break Even Total Cash Required to Open & Operate Store ROI Year 1 Year 2 Year 3 -1,400 square feet -$150 -$425 -$280,000 -$(70,000) -$210,000 -$600,000 -$390,000 -65% -$200,000 -$410,000 * The information presented above includes estimates that are based on the best information available to the Company at the time of this presentation. 14 PERFORMANCE APPAREL RETAIL STORES COMPARATIVE SALES PER SQUARE FOOT AND GROWTH ANALYSIS Lululemon Under Armour Gap/Athleta Respect Your Universe 30% 41% 30% n/a Sales Per Square Foot Sales Growth YOY% 15 BRANDED APPAREL TOP 20 RETAIL STORES BOTTOM QUARTILE COMPARISON Aeropostale J. Crew BJ’S Wholesale Respect Your Universe Sales Per Square Foot Urban Outfitters Guess 16 OMNICHANNEL RETAIL Retail/Web integration providing uniform, personal, dynamic customer experience that increases brand identity and sales Online Store Physical Store 17 1. Accelerated Market Penetration 2.Increased Control Over Brand 3. Increased Gross Margin 4. Quicker Response to In-Store Consumer Trends WHY OMNICHANNEL RETAIL NOW? Macy’s omnichannel customers spend 5x more than its online only customer and 2x more than its in-store customer only.~ Apparel Magazine 4/23/13 CASE STUDY $ Online Customers Only In-Store Customers Only OmniChannel Customers $ $ 18 LOCATION STRATEGY 1,400 sq. ft. Primary Store 900 sq. ft. Support Store 100 sq. ft. Store-Within-Store 19 Links social media marketing with online store presence and in-store impact to drive affinity for the brand, deepen product knowledge and drive sales WEB STRATEGY 20 Inspirational statements are consistent on the web, hangtags on garments, and in-store signage. STORE STRATEGY Hangtag Front Back Front Back 21 MOBILE STORE Connect with 85+ million millennials who are receptive to our message and brand. 22 RETAIL STORES * 5 10 15 20 25 30 35 40 45 50 0 • 50 Stores by the end of 2016 •Primary Store: 1,400 Square Feet •Support Store: 900 Square Feet * The information presented above includes estimates that are based on the best information available to the Company at the time of this presentation. 23 CAPITAL REQUIREMENT:RETAIL STOREEXPANSION * 3 $60% 3% 18% 27% 8 $60% 4% 27% 44% 18 60% 7% 43% 69% 20 60% 6% 58% 96% - Store Openings PRE-OPENING COSTS Net Cost OPENING Retail Sales (Includes Existing LV Store) Gross Profit Net Margin ROI Year 1 Year 2 Year 3 Cash Required * The information presented above includes estimates that are based on the best information available to the Company at the time of this presentation. 24 TIMELINE * ACTIVITY Retail Store Concepts Technology Plan Team (Development & Resources) Initial (3) 1,400 Square Foot Stores -30 - 45 days -30 - 45 days -30 - 60 days -100 - 180 days * The information presented above includes estimates that are based on the best information available to the Company at the time of this presentation. 25 Craig Brod PhD. Chairman and Chief Executive Officer • 25 years of Industry Experience • Imaginarium: Founder, Chairman • WPI Koll Real Estate, Japan: Executive Vice President, Retail Development • CB Consulting/Psychology: Assignments: Reebok, Jim Hensen Productions (Sesame Street), Bechtel Engineering, Theme Park Retail Erick Siffert Chief Operating Officer • 25 years of Industry Experience • Lululemon Athletica: Director of Product Operations • Nike, Inc.: Various Senior Management Roles in Operations RESPECT YOUR UNIVERSE LEADERSHIP TEAM 26 Aaron Loreth Chief Financial Officer •15 years of Financial Experience • Respect Your Universe: VP Finance and Controller • RightNow Technologies Inc.: Assistant Controller • Coffee Bean International Inc.: VP Finance and Controller • Arthur Andersen/KPMG LLP: Senior Associate RESPECT YOUR UNIVERSE LEADERSHIP TEAM
